EXHIBIT 10.49










LOAN AGREEMENT

January 11, 2017




Perla Capital Inc. (the “Lender”) of Trust Company Complex, Ajeltake Road,
Ajeltake Island, Majuro, Marshall Islands MH96960, advanced CAD$15,000 (the
“Principal Sum”) to Cell MedX Corp. (the “Borrower”) of 123 W. Nye Ln, Suite
446, Carson City, NV 89706.  The Lender advanced the funds on January 11, 2017.




The Borrower agrees to repay the Principal Sum on demand, together with interest
calculated and compounded monthly at the rate of 6% per year (the “Interest”)
from January 11, 2017.  The Borrower is liable for repayment of the Principal
Sum and accrued Interest and any costs that the Lender incurs in trying to
collect the Principal Sum and the Interest.




The Borrower will evidence the debt and its repayment of the Principal Sum and
the Interest with a promissory note in the attached form.




LENDER

 

BORROWER

Perla Capital Inc.

 

Cell MedX Corp.

 

 

 

Per:

 

Per:

 

 

 

 

 

 

/s/ Bernadette Caspillan

 

/s/ Yanika Silina

Bernadette Caspillan

 

Yanika Silina, CFO




































































--------------------------------------------------------------------------------




PROMISSORY NOTE




Principal Amount: CAD$15,000

January 11, 2017







FOR VALUE RECEIVED Cell MedX Corp., (the “Borrower”) promises to pay on demand
to the order of Perla Capital Inc. (the “Lender”) the sum of $15,000 lawful
money of Canada (the “Principal Sum”) together with interest on the Principal
Sum from January 11, 2017 (“Effective Date”) both before and after maturity,
default and judgment at the Interest Rate as defined below.




For the purposes of this promissory note, Interest Rate means six (6) per cent
per year.  Interest at the Interest Rate must be calculated and compounded
monthly not in advance from and including the Effective Date (for an effective
rate of 6.2% per annum calculated monthly), and is payable together with the
Principal Sum when the Principal Sum is repaid.




The Borrower may repay the Principal Sum and the Interest in whole or in part at
any time.




The Borrower waives presentment, protest, notice of protest and notice of
dishonour of this promissory note.




BORROWER

Cell MedX Corp.




Per:







/s/ Yanika Silina

Yanika Silina, CFO































































